DETAILED ACTION
Claims 7-12 (filed 10/05/2021) have been considered in this action.  Claims 7, 9-10 and 12 have been amended.  Claims 8 and 11 have been presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 7 paragraph 4, filed 10/05/2021, with respect to objection to claims 7 and 9 have been fully considered and are persuasive.  The objection of claims 7 and 9 has been withdrawn. 

Applicant’s arguments, see page 7 paragraph 5, filed 10/05/2021, with respect to objection to the title have been fully considered and are persuasive.  The objection of the title has been withdrawn. 

Applicant's arguments, see page 7 paragraph 6, filed 10/05/2021, with respect to rejection of claims 7-12 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant has argued that the combination of Law and Mogi “does not disclose or suggest enabling a plurality of operators to deal with many alarms continuously occurring in cooperation” and In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant further argues that Law “does not disclose or suggest any mechanism to display or share among a plurality of operators information of how respective operators deal with an alarm” which “allow two or more operators to deal with the alarm in cooperation”.  
The final limitation of claim 7 and 12 states:
“and display, on a display, the alarm information registered in the alarm database and detail information in a display mode conforming to the urgency information, the detail information representing urgency of the alarm based on the urgency information as to the alarm information and necessity or unnecessity for two or more operators to deal with the alarm in cooperation”

Additionally, the examiner would like to point out that the claim language of claims 7 and 12 are so broad, that they do not require that the alarm actually trigger for the displaying of necessity or unnecessity information, as the mere setting up of the emergency contact information of Mogi as described in relation to Fig. 27 can be considered the “display...necessity or unnecessity for two or more operators to deal with the alarm in cooperation”.  Page 4 of Mogi describes “the invention according to claim 4 is based on a contact database for storing contact information of a mobile terminal which is an emergency contact information, and in response to the occurrence of an important alarm by the alarm level determination unit. An emergency call determination processing unit for notifying the contact information of the mobile terminal obtained from the contact information database via the communication device” and page 10 
Ultimately, the examiner finds that the applicant’s argument comes down to an interpretation of what “display, on a display... necessity or unnecessity for two or more operators to deal with the alarm in cooperation” means, and under the broadest reasonable interpretation, the examiner believes the combination of Law and Mogi fit this language.  The applicant has very broadly claimed an embodiment that is encompassed by that which is taught by Law and Mogi, and thus the rejection under 35 U.S.C. 103 is maintained.  The examiner recommends amending more detail into the claim in order to overcome the prior art of record.  It may be beneficial for the applicant to contact the examiner so that an interview 
In order to further prosecution, the examiner has included a copy of Mogi (JP2003058249) in its original language that includes the figures showing the emergency contact configuration database described in the previously provided translation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (US 20180114414, hereinafter Law) in view of Mogi et al. (JP2003058249, hereinafter Mogi).
In regards to Claim 7, Law teaches “A plant monitoring device, comprising: a storage comprising an alarm database in which a plurality of items of urgency information as to alarm information is registrable, the alarm information being identification information for identifying an alarm” (Fig. 1 and [0035] The example process control system 5 is further illustrated as including a configuration application 81 (stored in a memory of and executed on a processor of at least one of the operator workstations 80) and a configuration database 82, “and one or more processors configured to: register, in response to input of an item of urgency information as to the alarm information, the item of urgency information and the alarm information in the alarm database in association with each other” ([0034] The process plant or the process control system 5 of FIG. 1 also includes one or more operator workstations 80, each of which is communicatively connected to the data highway 10, and each of which includes a memory and one or more computer processors...[0035] The example process control system 5 is further illustrated as “and display, on a display, the alarm information registered in the alarm database and detail information in a display mode conforming to the urgency information, the detail information representing urgency of the alarm based on the urgency information as to the alarm information” ([0011] An alarm handling and viewing system includes an alarm display interface that enables alarms generated by a container (e.g., a control module, a safety system module, a device, etc.) to be handled and viewed  [0007] The alarm banner typically 
Law fails to teach “and display, on a display...the detail information representing urgency of the alarm based on the urgency information as to the alarm information and necessity or unnecessity for two or more operators to deal with the alarm in cooperation”.  It should be noted that Law above teaches displaying urgency of the alarm based on urgency information, however for context of dealing with the alarm in cooperation, they are further being taught through Mogi.  This should not be taken as an admission that Law does not teach the urgency information, as above Law clearly teaches this element.
Mogi teaches “and display, on a display...the detail information representing urgency of the alarm based on the urgency information as to the alarm information and necessity or unnecessity for two or more operators to deal with the alarm in cooperation” ([page 3] a third object is to provide an emergency judgment processing section so that when an alarm is detected, the related persons are extracted according to the level of the generated alarm and the system / type, and the relevant person's mobile phone is carried. An object is to provide a plant monitoring system capable of reducing the load on the duty operator in an emergency by notifying  the terminal of a warning message by 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the device that allows configuration and registration of alarm information in an alarm database so that alarms are displayed according to the configured properties as 

In regards to Claim 8, Law and Mogi teach the plant monitoring device as incorporated by claim 7 above.  Law further teaches “The plant monitoring device according to claim 7, wherein the storage further comprises a determination database that contains the item of urgency information, the detail information, and the display mode in association with one another” ([0013] the alarm handling and viewing system may also use the stored alarm handling parameters (such a priority, suppression characteristics, etc.) as stored for the alarm group to drive the manner in which the alarm is shown, viewed, suppressed, etc. via the user interface device.; [0051] as illustrated in FIG. 3, each of the alarm group elements 102 (i.e., 102A, 102B, 102C) includes alarm handling “and the processors display, on the display, the alarm information registered in the alarm database and the detail information associated with the item of urgency information corresponding to the alarm information, in the display mode associated with the item of urgency information corresponding to the alarm information in the determination database” ([0054] As will be understood, the purpose of the alarm group elements 102 is to store a list of alarms 130, as well as to store alarm handling information including a plant display reference 134, a faceplate display reference 136, and potentially other alarm handling information such as alarm handling parameters 138 that are to be used for viewing and/or handling each of the alarms in the alarm list of the alarm group element...This feature thus enables an alarm handling and viewing application implemented by the user interface application 95 to present plant displays, faceplate displays, and other alarm 

In regards to Claim 9, Law and Mogi teach the plant monitoring device as incorporated by claim 8 above.  Law further teaches “The plant monitoring device according to claim 8, wherein the one or more processors receive input of the item of urgency information, the detail information, the display mode from an operator” ([0013] The alarm handling and viewing system then enables a user to separately assign a set of alarm handling and viewing properties to each alarm group, with the alarm handling and viewing properties including, for example, a plant display to use for the alarms in the alarm group, a faceplate display to use for the alarms in the alarm group, alarm handling parameters (such a priority, suppression characteristics, display characteristics, etc.) to use for each of the alarms in the alarm group, etc.) “transmit, to another plant monitoring device, the item of urgency information, the detail information, the display mode inputted by the operator among the items of urgency information, the detail information, and the display mode registered in the determination database” ([0057] a configuration system, which may be implemented by one of the configuration applications 81 of FIG. 1 on one of the user workstations 80 of FIG. 1, may provide a user with an alarm configuration screen 150 that enables a user (such as a configuration engineer) to create various different alarm groups for one or more containers (e.g., control modules, devices, etc.), and to assign different alarms of the one or more containers to one of the various alarm groups; Fig. 1 shows three workstations, each of which has access to the configuration database and displays the user interface, thus must have had the information transmitted) “receive an item of urgency information, the detail information, the display mode inputted by another operator from the another plant monitoring device” ([0058] the configuration application may display a control module 154, illustrate on the left-hand side of the configuration screen 150, and may display a set of alarm group elements associated with or defined for the control module 154, illustrated on the right-hand side of the configuration screen 150. The configuration application may use the screen 150 to enable the user to import one of various different control modules that already have been created and configured and stored, for example, in the configuration database 82 of FIG. 1. After importing the control module 154, the configuration application may depict the control module 154 and/or the various blocks (e.g., function “and register: the inputted item of urgency information, detail information, and display mode in the determination database in association with one another, in response to receipt of input of the item of urgency information, the detail information, and the display mode” ([0059] the user can then establish or create one or more alarm group elements 156 for the control module 154 by creating each of these alarm group elements 156 from a template (for example by dragging and dropping an alarm group element template into the configuration screen 150, by using a pull down menu, etc.). The configuration application may then enable the user to configure each of the alarm group elements 156 with a unique identifier (e.g., a tag or name), a description, and one or more alarm viewing and handling attributes to be applied to or used for the various alarms of the control module 154 to be assigned to the alarm group element 156 being configured) “and the received urgency information, detail information, and display mode in the determination database in association with one another, in response to receipt of the item of urgency information, the detail information, and the display mode from the another plant monitoring device” ([0034] The process plant or the process control system 5 of FIG. 1 also includes one or more operator workstations 80, each of which is communicatively connected to the data highway 10, and each of which includes a memory and one or more computer processors. Operators and other personnel may use the operator workstations 80 to configure the plant 5 and elements within the plant 5 and/or to view and monitor run-time operations of the process plant 5, as well as take any diagnostic, corrective, maintenance, and/or other actions that may be required; [0035] a configuration application 81 (stored in a memory of and executed on a processor of at least one of the operator workstations 80) and a configuration database 82, each of which is also communicatively connected to the data highway 10. As discussed above, various instances of the configuration application 81 may execute on one or more computing devices to enable users to create or change process control modules (38) and/or safety system modules (76), to configure alarm handling and viewing routines and support mechanisms, and to download these modules and support mechanisms via the data highway 10 to the controllers 11, the safety logic devices 72, or other nodes of the process plant 5, as well as enable users to create or change operator interface display modules executed on operator interface devices via which an operator is able to view the 

In regards to Claim 11, Law and Mogi teach the plant monitoring device as incorporated by claim 7 above.  Law further teaches “The plant monitoring device according to claim 7, wherein the alarm information represents tag data that indicates a kind of the alarm and an operation in which the alarm occurs” ([0046] The system then enables the configuration personnel to create and specify the plant displays, the faceplate displays, and the alarm handling “wherein the alarm information represents tag data that indicates a kind of the alarm and an operation in which the alarm occurs” ([mogi page 7] this message is composed of “input point number”, “name”, and “alarm state notification”. (Turbine speed) is read from the input / output point database 8 

In regards to Claim 12, Law teaches “A distributed control system comprising: a controller configured to control a plant” ([0025] the system of FIG. 1 depicts a control system having multiple process controllers 11, in which some of the process controllers 11 are communicatively connected to field devices 15-22 via input/output (I/O) cards 26 and 28 in a wired manner. Moreover, some of the process controllers 11 are communicatively connected in a wireless manner or partially wireless manner to field devices 40-46 via a wireless gateway 35 and a process control data highway 10; [0002]The control modules in the controller send the control signals over the communication lines or links to the field devices to thereby control the operation of at least a portion of the process plant or “and a plurality of plant monitoring devices communicably coupled to the controller” (Fig. 1 shows multiple workstations 80) “wherein the controller comprises a transmitter configured to transmit alarm information to the plant monitoring devices, the alarm information being identification information for identifying an alarm” ([0033] one or more of the process controllers 11 may be connected to safety logic solvers or safety system controllers 72, which, in turn, are connected to safety system field devices or assets 74...The safety system logic modules 76 may be configured in any of the manners described above for the process control modules 38 and may perform any desired functions within the safety system, including user interface functions such as alarming functions. If desired, the safety logic controllers 72 may be in the same or different nodes as the process controllers 11; [0035] The example process control system 5 is further illustrated as including a configuration application 81 (stored in a memory of and executed on a processor of at least one of the operator workstations 80) and a configuration database 82, each of which is also communicatively connected to the data highway 10. As discussed above, various instances of the configuration application 81 may execute on one or more computing devices to enable users to “and the plant monitoring devices each comprise: a storage comprising an alarm database in which a plurality of items of urgency information as to alarm information is registrable, the alarm information being identification information for identifying an alarm” ([0035] “and one or more processors configured to: register, in response to input of an item of urgency information as to the alarm information, the item of urgency information and the alarm information in the alarm database in association with each other” ([0034] The process plant or the process control system 5 of FIG. 1 also includes one or more operator workstations 80, each of which is communicatively connected to the data highway 10, and each of which includes a memory and one or more computer processors...[0035] The example process control system 5 is further illustrated as including a configuration application 81 (stored in a memory of and executed on a processor of at least one of the operator workstations 80) and a configuration database 82, each of which is also communicatively connected to the data highway 10; [0013] the alarm handling and viewing system configures one or more containers, such as one or more control modules, safety logic modules, devices, or other entities that generate alarms, to include a set of alarm groups.  The alarm handling and viewing system then enables a user to separately assign a set of alarm handling and viewing properties to each alarm group, with the alarm handling and viewing properties including, for example, a plant display to use for the alarms in the alarm group, a faceplate display to use for the alarms in the alarm group, alarm handling parameters (such a priority, suppression characteristics, display characteristics, etc.) to use for each of the alarms in the alarm group, etc.) “and display, on a display, the alarm information registered in the alarm database and detail information in a display mode conforming to the urgency information, the detail information representing urgency of the alarm based on the urgency information as to the alarm information” ([0011] An alarm handling and viewing system includes an alarm display interface that enables alarms generated by a container (e.g., a control module, a safety system module, a device, etc.) to be handled and viewed  [0007] The alarm banner typically depicts an icon associated with each alarm that has been initiated within the plant, and these icons may be organized, color coded, displayed as solid or blinking icons, etc., based on a severity, priority, location, or other criteria, of the alarm or of the source of the alarm; [0013] the alarm handling and viewing system configures one or more containers, such as one or more control modules, safety logic modules, devices, or other entities that generate alarms, to include a set of alarm groups. The alarm handling and viewing system then enables a user to separately assign a set of alarm handling and viewing properties to each alarm group, with the alarm handling and viewing properties including, for example, a plant display to use for the alarms in the alarm group, a faceplate display to use for the alarms in the alarm group, alarm handling parameters (such a priority, suppression characteristics, display characteristics, etc.) to use for each of the alarms in the alarm group, etc. [0051] each of the alarm group elements 102 (i.e., 102A, 102B, 
Law fails to teach “and display, on a display...the detail information representing urgency of the alarm based on the urgency information as to the alarm information and necessity or unnecessity for two or more operators to deal with the alarm in cooperation”.  It should be noted that Law above teaches displaying urgency of the alarm based on urgency information, however for context of dealing with the alarm in cooperation, they are further being taught through Mogi.  This should not be taken as an admission that Law does not teach the urgency information, as above Law clearly teaches this element.
Mogi teaches “and display, on a display...the detail information representing urgency of the alarm based on the urgency information as to the alarm information and necessity or unnecessity for two or more operators to deal with the alarm in cooperation” ([page 3] a third object is to provide an 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the device that allows configuration and registration of alarm information in an alarm database so that alarms are displayed according to the configured properties as taught by Law, with the use of a configurable emergency contact database that associates different alarm levels for each alarm with an emergency contact that is an expert on the device triggering the alarm and is contacted when different configured alarm levels are triggered because as mentioned by Mogi it helps fix the problem of “[page 3] when an important alarm is issued, it may be necessary for a driving supervisor to contact a person concerned other than the shift group according to a predetermined routine. However, in addition to the plant operation and status recording work that must be dealt with in an emergency, it takes time to extract and report the contact address corresponding to the alarm condition, which increases the burden on the shift operator”.  In other words, by performing the contact of an emergency contact person regarding a specific alarm, it removes the burden from the shift operators to perform this function, allowing them to better focus their attention on the condition that caused the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Law and Mogi as applied to claim 8 above, and further in view of Schmidt et al. (US 20110029582, hereinafter Schmidt).

In regards to claim 10, Law and Mogi teach the plant monitoring device as incorporated by claim 8 above.
Law further teaches “The plant monitoring device according to claim 8, wherein the storage further comprises a determination history database that contains the alarm information” ([0036] The example process control system 5 also include a data historian application 83 and a data historian database 84, each 
The combination of Law and Mogi fail to teach “a determination history database that contains the alarm information and time at which each of the items of urgency information as to the alarm information has been inputted, in association with each other, and the one or more processors display, on the display, a change history of the item of urgency information as to the alarm information”.
Schmidt teaches “a determination history database that contains the alarm information and time at which each of the items of urgency information as to the alarm information has been inputted, in association with each other, and the one or more processors display, on the display, a change history of the item of urgency information as to the alarm information” ([0014] In an exemplary method according to the disclosure and in a corresponding exemplary device for storing data of an alarm or event notification containing a plurality of attributes, a first part of the attributes belonging to an alarm or event notification can be stored normalized in a table, e.g. a fixed table.  [0015] Attributes can 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the plant monitoring device which contains an alarm history database and a configuration database that stores alarm and alarm urgency information as taught by Law and Mogi, with the ability to display the alarm historical database information, including the times at which values are changed as taught by Schmidt, because by allowing a user to view a change history including times at which alarm urgency information was changed, it allows an operator to better troubleshoot the origin of a fault.  For example, if another operator changes an alarm setpoint for a hihi alarm because it was considered a nuisance, and then that equipment fails a week afterwards because no one determined the root cause, by having the alarm change information and a history of alarms it allows an operator to see related information around the same time the nuisance alarms were triggered, which assists in finding related events.  Furthermore, both Law and Schmidt deal with databases and the ability to quickly access information so that it can be displayed to a user, thus it would have been obvious also because Law and Schmidt are both working towards the same goal of instantly being able to relay information .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maturana et al. (US 20150281453) describes an alarm system that automatically locates and contacts additional technical support personnel when associated alarms are triggered
Singh et al. (US 20190007545) describes an alarm system that allows “group alarms” wherein two or more participants are contacted simultaneously with their responsibilities for group collaboration

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116